DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 line 2 reads: “opposite the lever arm”. This should be corrected to read - - opposite a lever arm - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert).
Regarding claim 1, Looser discloses a tension connector (see Fig. 1a) for connecting two components (ref. 13a and ref. 14a), comprising: 
a bolt which has a bolt shaft (ref. 15) and a bolt head (ref. 24a) formed as a partial sphere or partial cylinder on its bolt side facing the bolt shaft (see in Fig. 2a-2c that the bolt head has a partial cylinder shape on its side facing the bolt shaft); and 
an eccentric lever (ref. 12a) which has a bearing pot (pot located between both ref. 38) with a pot opening (see annotated Figure 1b below, the slot also allows access to the pot, therefore the slot is part of the pot opening) and with a pot interior which is formed as a partial sphere or partial cylinder (see annotated Figure 2b below) and is formed as a pivoting bearing and by means of which the eccentric lever can be or is mounted on the bolt head so as to be pivotable about a pivot axis between a starting position and a tensioned position (see Fig. 1a-1c, and see the translation of Looser on file, paragraph [0008]), the pivot axis being disposed through a center of the partial sphere or partial cylinder (see in Figs. 2a-2c that the eccentric lever pivots about the bolt head and therefore the pivot access extends through the center of the bolt head, which would be shown as a line going into and out of the page through the bolt head in Figs. 2a-2c); 
wherein the bearing pot has a slot (ref. 28) configured for receiving a bolt shaft portion (see annotated Figure 2a below) of the bolt shaft, the slot starting from the pot opening and extending in rotation 90 degrees about the pivot axis against a tensioning direction (see in Fig. 2c that the slot extends at least 90 degrees about the pivot axis from the pot opening, and therefore extends 90 degrees) and having an outer contour along the slot which is eccentric 
wherein the slot has an elastically widenable constriction formed on the slot located between the pot opening (see constriction in annotated Figure 8 below, and see the translation of Looser on file, paragraph [0081]), wherein a slot width of the elastically widenable which constriction is smaller than a diameter of the bolt shaft portion (see the portion of the bolt shaft that is accepted by the slot below in annotated Figure 2a, note that the portion widens and therefore has a section that is wider than the elastically widenable constriction), whereby the eccentric lever can be push-fitted and latched onto the bolt head in the starting position when the bolt shaft portion is passed through the elastically widenable constriction (see the translation of Looser on file, paragraph [0011] and [0015], also see in Figs. 2a-2c that the bolt shaft is accepted by the restriction),
but does not expressly disclose as claimed wherein an end of the bolt remote from the bolt head has at least one spreading cone, onto which a spreading sleeve is attached. 
However, Herbert teaches a bolt (ref. 5), wherein the end of the bolt remote from the head has at least one spreading cone (ref. 9), onto which a spreading sleeve (ref. 3) is attached in order to allow for internal connections without the need for pulling projections that protrude from underneath of the objects being tensioned together, allowing for the objects being connected together to sit flat against a surface on one side.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of looser, with Herbert, such that it comprises a spreading cone on the end of the bolt remote from the bolt head, and a 

    PNG
    media_image1.png
    401
    510
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2b.

    PNG
    media_image2.png
    522
    659
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1b.

    PNG
    media_image3.png
    579
    660
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 8.

    PNG
    media_image4.png
    492
    854
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2a.
Regarding claim 2, Looser discloses a lever arm of the eccentric lever (see annotated Figure 2c below) in the starting position is oriented parallel to the bolt (see Fig. 2a).

    PNG
    media_image5.png
    595
    767
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2c.
Regarding claim 3, Looser discloses a distance of the eccentric outer contour from the pivot axis against the tensioning direction increases continuously up to a pot base (the distance from the outer contour to the pivot axis is increased by increasing the wall thickness (cross sectional view of the wall is shown by ref. 28 in Fig. 2b), without an increase in wall thickness and distance the connector would not provide any tensioning force) and transitions into the pot base via an edge (see annotated Figure 2a below).

    PNG
    media_image6.png
    495
    751
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2a.
Regarding claim 4, Looser discloses the lever arm (see annotated Figure 2c above) of the eccentric lever acts on the pot base (see annotated Figure 2a below).

    PNG
    media_image7.png
    553
    593
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 2a.
Regarding claim 5, Looser discloses the pot opening is surrounded by a collar (the pot opens into the slot and therefore the slot is an opening for the pot, see annotated Figure 1c below).

    PNG
    media_image8.png
    485
    670
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 1c.
Regarding claim 6, Looser discloses the bearing pot has a flat contact face on a side opposite the lever arm (see annotated Figure 1c below).

    PNG
    media_image9.png
    576
    923
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 1c.
Regarding claim 7, Looser discloses the eccentric lever (ref. 12a) is configured as a carrier part for push-fit connection of a further component (ref. 46 is capable of receiving a tool using a push-fit connection, see the translation of Looser on file, paragraph [0088]).
Regarding claim 10, Looser discloses the eccentric lever (ref. 12a) is a one- piece component (Fig. 1a-2c portray a one-piece component, also see the translation of Looser on file, paragraph [0011] describes the tie rod and tensioning arm being separable, but does not disclose that the eccentric lever can be separated further) made of plastic or a zinc die-casting (see the translation of Looser on file, paragraph [0082]).
Regarding claim 11, Looser discloses a fixing arrangement comprising the two components and the tension connector as claimed in claim 1 (see rejection of claim 1), the tension connector (see Fig. 1a-2c) configured for fixing the two components (ref. 13a and ref. 14a).
Regarding claim 12, Looser discloses the two components (ref. 13a and ref. 14a) lying against each other, wherein the bolt of the tension connector (ref. 15) is attached to the one component (ref. 13a, it is attached using the spreading cone and sleeve taught previously in claim 1), and its bolt head (ref. 24a) protrudes from the other component (ref. 14a, see in Fig. 2a-2c that the bolt head protrudes from ref. 14a), and wherein in the tensioned position, the eccentric lever of the tension connector fixedly clamps the two components together (see the translation of Looser on file, paragraph [0008]).
Regarding claim 13, Looser discloses in the tensioned position, the eccentric lever (ref. 12a) bears with its lever arm (see annotated Figure 2c above) on the one component (one component is ref. 14a, see in Fig. 2c that the lever arm is on ref. 14a).
Regarding claim 14, Looser discloses in the tensioned position (when the lever arm is perpendicular to the bolt shaft (see Fig. 2c)), the eccentric lever (ref. 12a) is latched with its lever arm on the one component (one component is ref. 14a, see in Fig. 2c that when latched, the lever arm is on ref. 14a).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert), and further in view of US 8104134 B2 (Ritt).
Regarding claim 9, Looser discloses the eccentric lever (ref. 12a), but does not expressly disclose as claimed that the eccentric lever has a pin protruding on its back side pointing in the tensioning direction.
However, Ritt teaches the eccentric lever has a pin (ref. 60) protruding on its back side pointing in the tensioning direction (see Fig. 6) and a recess (ref. 42) on the clamping 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of looser and Herbert, with Ritt, such that it comprises a pin protruding from the backside of the eccentric lever in the tensioning direction and a recess in the clamping component in order to prevent unintentional opening of the lever when the pin engages a recess (ref. 42) on the clamping component (see Ritt specification Column 3 lines 4-6).
Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert), and further in view of US 20020136598 A1 (Feng).
Regarding claim 8, Looser discloses the eccentric lever (ref. 12a), but does not expressly disclose that the eccentric lever has a receptacle which, in the tensioned position of the tension connector, is open in a direction transversely to a bolt axis of the bolt.
However, Feng teaches the eccentric lever has a receptacle (ref. 56) which, in the tensioned position of the tension connector, is open in the direction transversely to the bolt axis of the bolt (see in Fig. 2 that the receptacle (ref. 56) opens in the transverse direction to the bolt axis) to allow for a connection between two tension connectors that are placed next to each other which further allows for synchronized tensioning between the two tensioning connectors (see Abstract translation). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser and Herbert, 
Regarding claim 15, Looser discloses an eccentric lever (ref. 12a), two components (ref. 13a and ref. 14a), and a bolt (ref. 15), but does not expressly disclose as claimed a further component is attached to the eccentric lever.
However, Feng teaches a further component (ref. 60) is attached to the eccentric lever to allow for a connection between two tension connectors that are placed next to each other which further allows for synchronized tensioning between the two tensioning connectors (see Abstract translation).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser and Herbert, with Feng, such that it comprises a further component attached to the eccentric lever to allow for a connection between two tension connectors that are placed next to each other which further allows for synchronized tensioning between the two tensioning connectors (see Abstract translation).
Regarding claim 16, Looser discloses the tension connectors (ref. 12a), and bolts (ref. 15), but does not expressly disclose as claimed the fixing arrangement including two side walls, between which a further component is attached by means of two of the tension connectors, wherein the bolts of each tension connector are anchored into the two side walls, and the 
However, Feng discloses the fixing arrangement including two side walls (both ref. 20), between which a further component (ref. 60) is attached by means of two of the tension connectors (tension connector comprises bolt (ref. 30 and 32), bolt head (ref. 40), and lever (ref. 50)), wherein the bolts (ref. 30 and ref. 32) of each tension connector is anchored into the two side walls (see in Fig. 2 that each bolt is anchored into a different side wall), and the eccentric levers (ref. 50) mounted on the bolt heads (ref. 40) are fixedly clamped to the two side walls (see Abstract translation, the cam allows for fastening or unfastening the components), and that the further component is held suspended from the eccentric levers (see Fig. 1).
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixing arrangement disclosed by Looser wherein two tension connectors are used to connect a further component there between as Looser does not disclose any structural or functional significance as to the specific number of tension connectors, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser and Herbert, .
Response to Amendment
The amendment filed on 06/22/2021 has been entered. Applicant’s amendments to claims 1-4, 6, 8, 11-12, and 16 have overcome the previously set forth claim objections and 35 U.S.C 112 claim rejections in the Non-Final Office Action dated 03/22/2021. Claims 1-16 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed 06/22/0201 have been fully considered but they are not persuasive. Applicant stated in the arguments filed 06/22/2021, page 2 lines 3-5, that the restriction pointed to by Examiner in the Non-Final rejection dated 03/22/2021 is not the same restriction that the Applicant is attempting to claim. Examiner points out that the prior art (Looser) discloses a restriction that is elastically widenable (see annotated Figure 8 above and see Fig. 1c), and therefore the prior art reads directly on independent claim 1. Further Applicant amends independent claim 1 to read “a slot configured for receiving a bolt shaft portion”, and “the elastically widenable constriction is smaller than a diameter of the bolt shaft portion”. Examiner shows in the rejection provided above, that Looser discloses a portion of the bolt shaft that is wider than the elastically widenable constriction. Since Applicant did not claim wherein the diameter of the bolt shaft causes the elastically widenable constriction to be urged apart, Looser was capable of reading on the claimed structure. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZAH/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678